Citation Nr: 0018987	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-03 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Timeliness of the appellant's request for a waiver of 
recovery of an overpayment of improved pension benefits.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

D. Dean






INTRODUCTION

The appellant had active naval service from September 1972 to 
January 1974.  She served in the Army Reserve from February 
1976 to November 1982; there is no indication of any active 
duty performed during that period.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an unfavorable determination by the Committee on Waivers 
(Committee) at the St. Paul Debt Management Center (DMC) of 
the Department of Veterans Affairs (VA).  The claims file is 
currently under the jurisdiction of the Denver VA Regional 
Office (RO).  

The Board notes that the appellant has attempted to reopen 
her previously denied claim seeking service connection for 
pelvic tumors.  The current record does not reflect any 
response from the appellant to the RO's July 1, 1999 letter 
seeking new and material evidence relating to this claim.  


REMAND

The appellant has been in receipt of improved pension 
benefits since 1991, with an additional amount payable due to 
her need for the aid and attendance of another individual 
from August 1996.  By letter dated December 20, 1997, she was 
informed by the St. Paul DMC that she had been overpaid 
improved pension benefits in the amount of $1,501.  This 
retroactive reduction in her pension award was reportedly 
based on a proposal transmitted to the appellant by letter 
dated September 12, 1997, which is not currently of record.  
The retroactive reduction in her pension award was reportedly 
necessitated by her receipt of unreported income beginning in 
early 1994.  (See RO letter to appellant dated December 8, 
1997.)  The letter of December 20, 1997 also informed her of 
her right to request waiver of the recovery of the debt 
within 180 days of the notification letter.  See 38 C.F.R. 
§ 1.963(b)(2).  

According to the statement of the case issued to the 
appellant in February 1999, her waiver request was not 
received by VA until September 21, 1998, more than 180 days 
after the December 20, 1997 notification letter.  Therefore, 
the Committee rejected her waiver request as untimely.  
However, the copy of the appellant's waiver request currently 
of record is a photocopy of only one side of a handwritten 
and undated request for waiver by the appellant which is 
stamped on its face with the date October 26, 1998.  A copy 
of the reverse side of this document, with possible 
verification of the earlier date of receipt is not contained 
in the record certified on appeal.  The Board cannot proceed 
with a review of this claim without objective evidence of the 
actual receipt date of the appellant's waiver request.  

Another problem extant in this case:  By letter from the St. 
Paul DMC dated March 28, 1998, the appellant was informed of 
her indebtedness to the Government in the amount of $1,375, 
and of her right to request a waiver of the recovery of this 
debt within 180 days.  The current record does not indicate 
whether this represents a separate debt owed by the appellant 
or a reduction of her original indebtedness, nor does it 
indicate the reason[s] for this separate debt or reduced 
indebtedness.  All subsequent actions by the Committee, 
including the action currently on appeal to the Board, refer 
to the latter indebtedness in the amount of $1,375.  
Accordingly, if the appellant's waiver request was actually 
received on September 21, 1998, this would have been received 
within the 180-day time limit after the March 28, 1998 
notification letter.  38 U.S.C.A. § 5302(a) (1999).  
Obviously, the Committee needs to assemble and review all of 
the relevant evidence, and then review its decision as to the 
matter of timeliness of the appellant's waiver request.  

Thus, the appeal is REMANDED for the following further 
action:  

1.  Either the RO or the Committee 
(whichever is appropriate) should 
assemble and incorporate into the claims 
file copies of all relevant documentary 
evidence, including a copy of the 
September 12, 1997 letter to the 
appellant and a copy of her waiver 
request (front and back, i.e., both 
sides), showing date of receipt by VA; 
also, an explanation for the reduced or 
additional indebtedness of $1,375, of 
which the appellant was notified on 
March 28, 1998, should be provided.  

2.  The Committee should then review all 
of the relevant evidence and redetermine 
whether the appellant's waiver request 
was timely.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action unless she is so informed, but she may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




